DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

This communication is in response to applicant’s response to a Non-Final Office Action submitted on February 14, 2022.

Reason for Allowance

Claims 1-7 are allowable.

The following is an examiner’s statement of reasons for allowance:

Claims 1-7 are allowed for the same reason/s as Applicant’s Arguments submitted on February 14, 2022 in response to the Non-Final Office Action mailed on November 12, 2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.

U.S. Patent No. 10,529,162 B2 of Fujiwara et al, discloses a locking and unlocking system comprising: a server configured to store information on a reservation for a vehicle or facility; a mobile terminal configured to communicate with the server; and a key unit configured to unlock or lock a door of the vehicle or facility, the key unit being disposed in the vehicle or facility, wherein the server includes a server transmission unit configured to transmit cancel information indicating whether the reservation for the vehicle or facility has been cancelled to the key unit, the cancel information being a cancel flag included in encrypted time information, wherein the mobile terminal includes a terminal transmission unit configured to transmit first authentication information correlated with the reservation for the vehicle or facility and a first request signal for requesting unlocking or locking of the door of the vehicle or facility to the key unit, wherein the key unit includes: a key-unit first reception unit configured to receive the cancel information from the server; a key-unit second reception unit configured to receive the first authentication information and the first request signal from the mobile terminal; a first authentication unit configured to authenticate the mobile terminal based on the first authentication information when the first authentication information has been received by the key-unit second reception unit; and a locking and unlocking processing unit configured to perform a process of 

U.S. Patent No. 8,009,519 B2 of Jazra et al, discloses a mobile computing device comprising: a time clock to display local time information derived from stored time data on a display of the mobile computing device, the mobile computing device providing options for a user to enable and disable acquisition of time data from each of multiple sources, the multiple sources including a mobile network and a global positioning system (GPS) satellite, the mobile computing device to prioritize the multiple sources by overwriting stored time data from the mobile network with time data from the GPS satellite when the multiple sources are simultaneously available to the mobile computing device.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/SISAY YACOB/						March 12, 2022           Primary Examiner, Art Unit 2685